    Case 1:20-cr-00199-KMW Document 178 Filed 04/09/21 Page 1 of 1
                                                                   USDCSDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
----------------·------------x                                     DOC#:
                                                                   DATEF-IL_E_D_:_~-,-/9-/-r-~-,-
UNITED STATES OF AMERICA,                                                             r   I




              -against-                                        20 CR 199 (KMW)


                                                                    ORDER
NELSON DIAZ,
                                          Defendant.
                                         ·---x
K.IMBA M. WOOD, District Judge

       The Court hereby directs the Government to file, by April 12, at 12:00 p.m., a proposed

Order of Remand for Nelson Diaz, a/k/a "Abdul Alamin."


SO ORDERED

Dated: New York, New York
       April _2_, 2021

                                                        .    K.IMBA M. WOOD
                                                       UNITED STATES DISTRICT JUDGE
